Citation Nr: 1142768	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-16 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a disability of the bilateral lower extremities manifested by pain, numbness, and persistent coldness, to include as secondary to service-connected rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(1).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1953 to January 1955.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for peripheral artery disease of the bilateral lower extremities.

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in March 2011.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of initial consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

In September 2011, following certification of the appeal to the Board, the Veteran submitted a statement in support of his claim.  This newly received evidence pertains to the Veteran's service connection claim; however it consists of lay evidence duplicative of what was in the claims file at the time of issuance of the August 2011 supplemental statement of the case.  Since this evidence is duplicative of other evidence of record, referral to the RO for initial consideration is not warranted.  38 C.F.R. §§ 19.37, 20.1304.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's peripheral neuropathy of the bilateral lower extremities manifested during service or that it was otherwise caused by service.

2.  The natural progression of the Veteran's peripheral neuropathy has not been altered or worsened by an event which occurred during active service or due to residuals of service-connected rheumatic heart disease. 


CONCLUSION OF LAW

A peripheral neuropathy of the bilateral lower extremities disability was not incurred in service, nor may it be presumed to have been incurred in service, nor was it incurred or aggravated secondary to his service connected rheumatic heart disease.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance if there is no reasonable possibility that such assistance would aid in substantiating the claim.  It also includes notification provisions.  This information was provided to the Veteran by correspondence in December 2008.  The letter informed the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  This information was provided to the Veteran in the December 2008 letter.

Accordingly, the Board finds that the timing and content requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 have been satisfied.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the [V]eteran's claim."  Golz at 1320, 21. 

In this case, the RO has obtained the Veteran's service treatment records (STRs) and all relevant VA clinical records pertinent to the claim.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf, that are relevant to the issues being decided on appeal.  

The Board is also unaware of any pertinent records in the possession of the Social Security Administration (SSA).  To the contrary, in January 2009, the Veteran specifically denied ever having filed a claim for SSA disability benefits. 

Additionally, the Board remanded this claim in May 2011 to obtain an adequate VA opinion on direct and secondary bases.  The examination report obtained, dated June 2011, provides a diagnosis of peripheral neuropathy which is based upon a factual basis, documented in the record, which the Board accepts as true.  In the opinion of the Board, the June 2011 VA opinion fully addresses the questions posed by the Board and all relevant service connection theories.  Notably, on review of the record, the Board finds that the credible lay and medical evidence is against a finding of persistent or recurrent symptoms of the current disability since service discharge.  As such, the Board finds no basis to provide further medical examination or obtain medical opinion. 

For the reasons expressed above, the Board also finds that the June 2011 VA examination report satisfies the prior remand directives.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in March 2011, this AVLJ spent considerable time clarifying the Veteran's service connection theories and the types of evidence capable of substantiating this claim.  See Transcript of Veteran's March 2011 hearing, pp. 19-27.  In particular, the Veteran was invited to submit a statement from any physician indicating that he had peripheral vascular disease as claimed, or any disability causally related to active service or service-connected disability.  As such, the Board finds that it has fully complied with the Bryant requirements, particularly as it pertains to the dispositive issue in the case.

The Board notes that, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

Overall, the Board finds that the evidence of record is sufficient to decide the claim being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Merits of the Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102 . 

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In numerous written statements and testimony from a March 2011 hearing associated with the record, the Veteran alleges that his current lower extremity symptoms of painful feet, foot numbness and lower extremity cold sensation either first manifested in service and/or is causally related to his service-connected residuals of rheumatic fever.

Historically, a November 1952 enlistment examination report revealed an abnormal clinical evaluation of the lower extremities and the examining physician noted an old injury to the right patella.  

In a December 1952 service treatment note, the Veteran complained of aching bilateral ankles.  An entry dated the next day indicated the Veteran's joints were "better"; however, in another entry less than a week later, the Veteran reported his joints ached in the morning.  Two days later, he was cleared to return to duty.  

January 1953 service treatment records document complaints of right knee pain.  The Veteran explained that he fractured his patella three years prior to his entry into service and he had not been able to "walk much on it since."  Physical examination was negative.  The examiner characterized the right knee pain as a psychogenic reaction.  A January 1953 radiographic report revealed an old fracture line extending through the patella of the right knee; however, there was no indication of recent joint or bony injury. 

In a February 1953 service treatment note, the Veteran complained of right knee and foot pain.  Physical examination was unremarkable. 

A March 1953 x-ray of the Veteran's left foot revealed no fracture or dislocation after he was injured and was unable to bear weight on it.

May 1953 service treatment notes included complaints of various joint pain.  He had pain and swelling over the ball of the right foot; soreness in the soles of his feet; pain in the metacarpophal joints in both great toes; left knee pain and tenderness; and right knee swelling, pain, and tenderness.  His right ankle was normal.  Historically, the Veteran reported he injured his left ankle when he was 14 years old and he had recurrent episodes of mild swelling after the injury.  When he was 17 years old, he fractured his right patella causing him to ambulate with crutches for nine to ten months which resulted in right quadricep atrophy and occasional pain after long walks.  The diagnosis was acute rheumatic fever.  The physician did not provide a diagnosis specific to the Veteran's lower extremity symptomatology. 

A May 1953 service treatment note documented the Veteran underwent whirlpool treatment to relieve "pain and spasm" in his left leg.  The physician noted no history of trauma and diagnosed possible myositis.  Prior to treatment, he was brought to the dispensary in a wheelchair and claimed that he could not walk.  He reported pain in his entire left leg.  He related that his leg was severely injured "some time ago" and had been painful since that time.  Examination was significant for subjective Homan's sign with pain referable to the popliteal space.  He was admitted with possible thrombophlebitis.  

The Veteran was hospitalized for acute rheumatic fever from November 1953 to December 1953.  Extremities were noted as "good."  

In May 1953, the Veteran was admitted to the U.S. Army Hospital at Camp Carson with complaints of pain, swelling, and heat in his left knee and left foot.  After the institution of salicylate therapy, "there was fairly dramatic disappearance of the joint pain and swelling."  The signing medical officer reported the Veteran's hospital course was "somewhat prolonged due to the fact that he continued to complain of some joint stiffness for many weeks after other clinical evidence of rheumatic activity had subsided."  The diagnosis was active rheumatic fever with heart involvement manifested by first degree AV block at the time of acute illness.  The physician did not provide a diagnosis concerning the Veteran's lower extremity pain. 

April 1954 service treatment notes revealed the Veteran was treated for "hygiene" issues concerning his feet.  

May 1954 service treatment notes indicated that the Veteran fell and injured his left knee.  An x-ray was negative.  The diagnoses were a contusion sprain and bruised left knee joint.

The Veteran's service treatment records reveal that his lower extremities were clinically normal at separation from service in January 1955.  A separation examination report noted the Veteran had a history of rheumatic fever in 1953 with minor residuals, but the examining medical officer did not note any foot trouble in the report.

In an April 1955 VA orthopedic examination report, the examining physician noted the Veteran's history of right patella fracture during childhood and in-service hospitalization for rheumatic fever involving both knees, both wrists and ankles.  The examiner noted that "[a]t this time his knees, allegedly, cause some pain during damp or inclement weather or when he walks excessively."  Physical examination resulted in diagnoses of no demonstrable orthopedic pathology.

An April 1955 VA special heart and chest examination noted that the Veteran "does not complain of any joints at the present time or chest pain."  An extensive examination, which included clinical evaluation of the lower extremities, exercise tolerance testing and electrocardiogram, resulted in residuals of rheumatic disease with valvular damage, myocardial damage and mitral insufficiency.

A December 1956 VA special cardiology examination included the Veteran's report of having "joint aches rather frequently."  Following examination, the VA examiner provided an assessment of recurrent and transient arthralgia with no joint change appearance or disability resulting therefrom.

During a January 1959 VA examination, the Veteran reported current symptoms of "some stiffness of most all joints, at present seems to be worse in knees; knees seem to feel swollen, tight, and stiff."  He reported that, when he was diagnosed with rheumatic fever in 1953, his feet were stiff, swollen, and so sensitive that the weight of a bed sheet was painful.  He complained of swelling, tightness, stiffness, moderate pain, and aching in his knees.  The diagnosis was mild arthralgia of the knees.

In an August 2005 VA primary care treatment note, the Veteran complained of knee pain and pain in both heel areas for weeks.  He demonstrated mild tenderness over the heel and plantar fascia on both feet.  The diagnosis was plantar fasciitis.

VA treatment records document type II diabetes mellitus "without complications" beginning in April 2006.

In an April 2008 statement, the Veteran reported that he sought treatment at a VA hospital in the past two and a half years for bilateral foot and leg pain.

In a July 2008 VA primary care treatment note, the Veteran reported chronic bilateral foot pain in his heels and metatarsal arches with "numbness."  The diagnosis was metatarsalgia.

In an August 2008 VA podiatry consultation note, the Veteran complained of bilateral foot pain for a long period of time, which had progressively worsened.  The diagnoses were painful feet with metatarsalgia and diabetic neuropathy.

In a September 2008 statement, the Veteran stated that during a March 2008 VA-sponsored QTC examination for evaluation of rheumatic heart disease, the examining physician told him that the Veteran's bilateral foot symptoms were a result of diabetes-not  rheumatic fever.  However, the Veteran continued to assert that rheumatic fever caused his bilateral foot problems, which he described as a sensation akin to needles sticking in his feet.  He recalled that he was given four or five shots per night to alleviate his pain while hospitalized for rheumatic fever at Camp Carson in 1953.  He also reported that a physician told him that his foot pain could come back in later years.  

During a February 2009 VA-sponsored QTC examination for an evaluation to rule out peripheral vascular disease, the Veteran reported a history of persistent coldness of the extremities with foot numbness which had "existed for 4 year(s)."  He denied leg pain after walking distances, and had no calf pain at rest.  Examination of the extremities revealed persistent coldness and atrophic skin changes that caused an absence of hair on the legs.  There were no findings of ischemic limb pain at rest, gangrene, or deep ischemic ulcer.   On Doppler testing, ankle-brachial index indices were normal bilaterally.  Arterial waveform analysis was difficult to interpret, but could possibly suggest moderate obstructive disease in the right lower extremity and possibly mild disease in the left.  Based on these results, the VA examiner indicated that the abnormal clinical findings of the lower extremities did not appear to be due to peripheral vascular disease.

A July 2010 VA primary care treatment note included a diabetic foot examination.  Abnormalities included bilateral diffuse diminished sensation, especially in the plantar surfaces.

During a March 2011 hearing, the Veteran testified he went to sick call three or four times in service and complained that he had the sensation of needles sticking his feet.  He was subsequently diagnosed with rheumatic fever.  The Veteran recalled that his pain was so severe that while on bed rest for a period of at least one month to six weeks, he propped his legs so the sheets would not touch his feet.

The Veteran testified that no physicians believed that his foot pain was related to his rheumatic fever.  However, he related that he never had any problems with his feet before he had rheumatic fever, and his foot problems began at the same time as he had rheumatic fever.  He described constant numbness and tingling with occasional sharp pain "like nails sticking out" of his feet.  He recalled a physician indicating that symptoms of rheumatic fever were transient and did not always show up on examination.

With respect to continuity of symptomatology, the Veteran reported that after service that he "really didn't have too much" foot problems immediately after service.  But, he also noted being on medication the whole time.  He recalled specific treatment for foot problems in 2005.

During a June 2011 VA peripheral nerves examination, the Veteran related that he "made do" on his own with his feet problems following service.  Five or six years ago, he sought treatment at VA.  He reported that no one told him why he had foot trouble since he began treatment at the VA Medical Center, but he was previously told that he had diabetes.  The Veteran asserted that he did not take medication for diabetes and, therefore, he did not have diabetes.  

Examination revealed stocking distribution of loss of sensory function from the knee to the foot.  The diagnosis was bilateral lower extremities peripheral neuropathies related to type II diabetes mellitus.  

The examiner opined that the Veteran's bilateral peripheral neuropathy was "less likely as not permanently aggravated or as a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge."  She also provided that it was less than likely that any current diagnoses of the bilateral lower extremities was caused and/or aggravated by service-connected rheumatic heart disease, status post transluminal coronary angioplasty with stent placement.  The examining physician further opined that the natural progression of the bilateral peripheral neuropathies was not altered or worsened by any event and/or condition that occurred and/or expressed during service.  Rather, she noted a February 2010 VA treatment note, in which the Veteran's primary care physician performed a diabetic foot examination and documented the presence of bilateral peripheral neuropathy related to type II diabetes mellitus or, as other records mention, non-insulin dependent diabetes mellitus.  The physician reported the peripheral neuropathy discovered on examination was consistent with the type associated with type II diabetes mellitus, and she noted a "stocking-like" distribution in the lower extremities identified by a loss of sensation and vibratory sense from the knees to the feet without a circulatory deficit in the feet.

Based upon the above, the Board first finds that the Veteran's current symptoms of lower extremity pain, foot numbness and cold sensation are attributable to a diagnosis of peripheral neuropathy.  This finding is supported by the opinion of the June 2011 VA examiner who found that the Veteran's clinical findings, particularly the "stocking-like" distribution of neurologic deficits, were consistent with the type of peripheral neuropathy associated with type II diabetes mellitus.  This opinion is consistent with the diagnosis provided by the Veteran's VA diabetic foot care provider as well as the February 2009 VA opinion which did not diagnose peripheral vascular disease after conducting Doppler testing.

In so finding, the Board acknowledges the personal opinions of the Veteran and his spouse that he does not manifest diabetes mellitus, and that his current bilateral leg symptoms are compatible with a diagnosis of peripheral vascular disease.  There is no medical opinion of record supporting these allegations.  Overall, the Board finds that the opinion expressed by the June 2011 VA examiner, as well as the VA clinicians as it pertains to a diagnosis of diabetes mellitus, greatly outweigh those opinions expressed by the Veteran and his spouse, as the VA examiner and VA clinicians possess greater training and expertise to speak to matters of medical diagnosis and etiology.

The Board next finds that the evidence does not show that the Veteran's peripheral neuropathy of the bilateral lower extremities manifested during service or that it was otherwise caused by service.  Alternatively, the Board finds that the natural progression of the Veteran's peripheral neuropathy has not been altered or worsened by an event which occurred during active service or due to residuals of service-connected rheumatic heart disease.

The Veteran appears to argue that his current bilateral lower extremity symptoms first manifested in service.  He potentially argues having persistent or recurrent symptoms of disability since service.  A review of the STRs reflect that the Veteran experienced arthralgia of multiple joints, which is what the Veteran reported immediately postservice on VA examinations in 1955, 1957 and 1959.

However, the Veteran currently describes symptoms of foot numbness and cold sensation which is different in character than described during service or during the VA examinations in 1955, 1957 and 1959.  On VA examination in 2009, the Veteran reported that this condition had existed for 4 years which is essentially consistent with his March 2011 testimony.  To the extent that he argues these current symptoms have been persistent or recurrent since service, the Board finds that such an allegation is not credible as it is not consistent with the evidentiary record, to include the Veteran's own description of disability contemporaneous in time to service.

Thus, service connection on the basis of disability shown in service with continuity of symptomatology demonstrated after discharge from service is not warranted.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.

With respect to the etiology of the peripheral neuropathy first manifested after service, the most persuasive evidence of record consists of the June 2011 VA opinion who opined that the Veteran manifests peripheral neuropathy of the lower extremities secondary to diabetes mellitus, and that the natural progression of such disorder has not been altered or worsened by an event which occurred during active service or due to residuals of service-connected rheumatic heart disease.  There is no medical opinion to the contrary.

Again, the Board acknowledges the opinions offered by the Veteran and his spouse.  However, the Board finds that the opinion expressed by the June 2011 VA examiner greatly outweighs those opinions expressed by the Veteran and his spouse, as the VA examiner as greater training and expertise to speak to matters of medical diagnosis and etiology.  The Board also acknowledges the recollections of the Veteran that various physicians told him that he should expect to experience foot pain as a result of his history of rheumatic fever.  The Board also finds that the opinion expressed by the June 2011 VA examiner greatly outweighs these recalled medical opinions, as the VA examiner's opinion is based upon review of the entire historical record since service discharge.

In summation, the claim for service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected rheumatic heart disease, must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a disability of the bilateral lower extremities manifested by pain, numbness, and persistent coldness, to include as secondary to service-connected rheumatic heart disease, is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


